Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This communication is in response to the IDS filed on 3/31/2021. The IDS is filed after notice of allowance. As per MPEP 609 (37 CFR 1.97) (d), “An information disclosure statement shall be considered by the Office if filed by the applicant after the period specified in paragraph (c) of this section, provided that the information disclosure statement is filed on or before payment of the issue fee and is accompanied by: (1) The statement specified in paragraph (e) of this section; and (2) The fee set forth in § 1.17(p).
(e) A statement under this section must state either: (1) That each item of information contained in the information disclosure statement was first cited in any communication from a foreign patent office in a counterpart foreign application not more than three months prior to the filing of the information disclosure statement; or
(2) That no item of information contained in the information disclosure statement was cited in a communication from a foreign patent office in a counterpart foreign application, and, to the knowledge of the person signing the certification after making reasonable inquiry, no item of information contained in the information disclosure statement was known to any individual designated in § 1.56(c) more than three months prior to the filing of the information disclosure statement.
either under 37 CFR 1.97 (e)(1) or under 37 CFR 1.97 but not both as they appear to be contradicting statements. 
As a result, the information disclosure statement filed 3/31/2021 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.


/YOGESH PALIWAL/Primary Examiner, Art Unit 2435